Name: Commission Regulation (EU) NoÃ 481/2013 of 24Ã May 2013 adapting Implementing Regulation (EU) NoÃ 788/2012 as regards the number of samples to be taken and analysed by Croatia for the pesticide/product combinations Text with EEA relevance
 Type: Regulation
 Subject Matter: European construction;  agricultural policy;  Europe;  means of agricultural production;  health;  economic analysis
 Date Published: nan

 25.5.2013 EN Official Journal of the European Union L 139/5 COMMISSION REGULATION (EU) No 481/2013 of 24 May 2013 adapting Implementing Regulation (EU) No 788/2012 as regards the number of samples to be taken and analysed by Croatia for the pesticide/product combinations (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Whereas: (1) Croatia is expected to accede to the Union on 1 July 2013. (2) Commission Implementing Regulation (EU) No 788/2012 of 31 August 2012 concerning a coordinated multiannual control programme of the Union for 2013, 2014 and 2015 to ensure compliance with maximum residue levels of pesticides and to assess the consumer exposure to pesticide residues in and on food of plant and animal origin (1) sets out in its Annex II the number of samples per Member State that has to be taken and analysed in accordance with Article 1 of that Regulation. (3) As data from only half a year would not be fully comparable with those of other Member States collected during the whole year 2013, Croatia should participate to the coordinated multiannual programmes of the Union as from January 2014. (4) Implementing Regulation (EU) No 788/2012 should therefore be adapted accordingly, HAS ADOPTED THIS REGULATION: Article 1 In point (5) of Annex II to Implementing Regulation (EU) No 788/2012, the following row is inserted after the row for Hungary: HR 12 (*) 15 (**) Article 2 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. It shall apply as from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 235, 1.9.2012, p. 8.